EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In paragraph 0001, “U.S. Patent Application Serial No. 15/479,113, entitled "Sounding Reference Signals with Collisions in Asymmetric Carrier Aggregation" and filed on April 4, 2017,” has been corrected to -- U.S. Patent Application Serial No. 15/479,113, entitled "Sounding Reference Signals with Collisions in Asymmetric Carrier Aggregation" and filed on April 4, 2017, now U.S. Patent 10,333,670 --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record does not disclose or render obvious the limitations of “adjusting the uplink transmission or the SRS transmission based on the determination and an interruption time of the UE to transmit the SRS in the uplink portion of the first CC, wherein the interruption time is based at least in part on a capability of the UE for switching between transmissions on different CCs” in combination with all other claim limitations.  Therefore, claim 2 is allowable over the prior art of record.  
Claims 17, 30, and 31 include analogous limitations and are thus similarly allowable over the prior art of record.  
Claims 4-16 and 19-35 depend from one of the above claims and are thus similarly allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 24, 2021